United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2632
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Adam Lamons

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                             Submitted: March 7, 2018
                              Filed: March 21, 2018
                                  [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

      Adam Lamons, who was found incompetent to proceed with a hearing on a
charged violation of supervised release conditions, appeals from the civil commitment
order of the District Court.1 Under 18 U.S.C. § 4246, a person in federal custody but
due for release may nevertheless be hospitalized if the court, after a hearing, finds by
clear and convincing evidence that the prisoner is suffering from a mental disease or
defect such that his release would be dangerous to the public. United States v.
Williams, 299 F.3d 673, 676 (8th Cir. 2002). Lamons is presently confined at the
United States Medical Center for Federal Prisoners in Springfield, Missouri (MCFP).
On appeal from the order of commitment, he challenges the sufficiency of the
evidence justifying his continued hospitalization.

       We have reviewed the District Court’s factual determinations underlying the
commitment decision for clear error, and we affirm. See id. (standard of review).
The court’s order is supported by the unanimous opinions of mental health staff at
MCFP and defense counsel’s independent psychological examiner. Those mental
health professionals reported that Lamons was suffering from a serious mental illness
with ongoing symptoms of psychosis and met the criteria for § 4246 commitment.
They indicated, in part, that Lamons was experiencing symptoms of psychosis related
to his mental illness and was unable to function on an unlocked housing unit; that he
had a history of noncompliance or sporadic compliance with treatment, of
misperceiving situations and responding with violence or aggression, of possessing
weapons, and of using illicit substances; and that he had recently demonstrated
aggressive and threatening behavior. See, e.g., United States v. Ecker, 30 F.3d 966,
970 (8th Cir.) (noting one doctor’s testimony of “major factors in determining
potential dangerousness”), cert. denied, 513 U.S. 1064 (1994).

       The Attorney General must continue efforts to place Lamons in a suitable state
facility and prepare annual reports concerning his condition and the need for

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                          -2-
continued commitment. See 18 U.S.C. § 4246(d). In light of an updated report filed
in the District Court indicating that as of August 2017, Lamons had shown progress
in achieving stability, we trust that the government will act promptly to facilitate
proceedings as warranted. See id. § 4247(e).

      We affirm the judgment and grant counsel’s motion to withdraw.
                      ______________________________




                                        -3-